Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible suggested considerations would be to incorporate subject matter directed towards clarifying and expanding upon ‘assigning point values to the vehicles’ as said values relate to traffic incidents.  Furthermore, adding a limitation directed towards network tracking of traffic congestion monitoring is disclosed in RAMANATHAN (Pub. No: US 2020-0287834) and would not further allowance if proposed in a potential amendment.  

CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-10 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-10, an image capture module for recording video of images is considered to read on Fig. 3 301 ; a vehicle detector module for detecting a second vehicle is considered to read on Fig. 3 303; a license plate reader for capturing a license plate number is considered to read on Fig. 3 304; an analyzer engine for reviewing the video is considered to read on Fig. 3 306; a reporting module for capturing a segment  is considered to read on Fig. 3 307. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKAWA (Pub. No: US 2013-0009789) in view of RATTI (Patent No.: US 9,916,755).

As per Claim 1 ICHIKAWA discloses An apparatus for detecting and reporting traffic incidents comprising (Figs. 1-3 traffic incident second car to first car potential collision [0009] reporting image capture to driver [0018, 0022] [0031]): 
a processing device in a first vehicle and comprising (Figs. 1-3 capture record outside vehicle from mounted camera and display to driver [0009] [0018, 0022]); an image capture module for recording video of images (Figs. 1-3 capture the segment image superimposed from all captured during incident [0031-0033] 0042]); 
a vehicle detector module for detecting a second vehicle in the captured image (Figs. 1-3 press tap display touch to display captured images to alert of two car incident detected as prevention incident to avoid collision – superimposed on the display [0031-0033] [0040-0042] [0056]); 
a reporting module for capturing a segment of the video that includes the detected traffic incident (Figs. 1-3 press display touch to display captured images to alert of two car incident detected as prevention incident to avoid collision – superimposed on the display to be tapped – report to at least the driver [0031-0033] [0040-0042] [0056])
ICHIKAWA does not disclose but RATTI discloses recording video of images of a second vehicle in front of the first vehicle and showing the video on a display (Figs. 11, 15-17 as depicted with the multiple vehicles of at least two vehicles in captured content [col. 3 lines 53-60] [col.11 lines 50-6-] - segment of video [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]); a license plate reader for capturing a license plate number of the second vehicle (Figs. 11, 15-17 license plates of at least two vehicles in captured content [col. 3 lines 53-60] [col.11 lines 50-6-] - segment of video [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]); an analyzer engine for reviewing the video to determine if the second car has committed a traffic incident, where in the analyzer engine uses artificial intelligence (AI) to determine if the traffic incident by the second vehicle is present (Figs. 5, 9-10, 15, 17 [Abstract] cloud storage processing center contains AI network and/or human reviewer team member – several seconds archived segment of video [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]); and forwarding the video segment to a processing center (Figs. 5, 9-10, 15, 17 cloud storage processing center contains AI network and/or human reviewer team member – several seconds archived segment of video [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include recording video of images of a second vehicle in front of the first vehicle and showing the video on a display; a license plate reader for capturing a license plate number of the second vehicle; an analyzer engine for reviewing the video to determine if the second car has committed a traffic incident, where in the analyzer engine uses artificial intelligence (AI) to determine if the traffic incident by the second vehicle is present; and forwarding the video segment to a processing center taught by RATTI into the system of ICHIKAWA because of the benefit taught by RATTI to disclose machine learning aspects incorporated in vehicle accident and incident information transmitted to an external entity for further analysis and processing whereby ICHIKAWA is directed towards vehicle accident and incident processing avoidance and detection and would benefit from the additional functionality for external communication of data that is additionally available to the driver of the vehicle.



As per Claim 2 ICHIKAWA discloses The apparatus of claim 1 wherein the processing device is mounted in the first vehicle (Figs. 1-3 capture record outside vehicle from mounted camera and display to driver [0009] [0018, 0022])
ICHIKAWA does not disclose but RATTI discloses the processing device is a smartphone (in at least Figs. 1-6 [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]) (The motivation that applied in Claim 1 applies equally to Claim 2)

As per Claim 3 ICHIKAWA discloses The apparatus of claim 2 wherein

ICHIKAWA does not disclose but RATTI discloses a human reviews the video segment to confirm if the traffic incident is present and the video segment is forwarded to an enforcement authority when the human also determines the traffic incident is present (Figs. 5, 9-10, 15, 17 [Abstract] AI network alerts and final consensus of the human reviewer team members to determine if to forward to police [col. 5 lines 3-20]) (The motivation that applied in Claim 1 applies equally to Claim 3)

As per Claim 4 ICHIKAWA discloses The apparatus of claim 3 wherein the video segment includes an identification of the traffic incident (Figs. 1-3 press tap display touch to display captured images to alert of two car incident detected as prevention incident to avoid collision – superimposed on the display to be tapped [0031-0033] [0040-0042] [0056]).

As per Claim 5 ICHIKAWA discloses The apparatus of claim 4 wherein

ICHIKAWA does not disclose but RATTI discloses the video segment includes an image of the license plate of the second vehicle is displayed in the video segment (Figs. 1-3, 11, 15-17 license plates of at least two vehicles in captured content [col. 3 lines 53-60] [col.11 lines 50-6-] - segment of video [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]) (The motivation that applied in Claim 1 applies equally to Claim 5).


As per Claim 6 ICHIKAWA discloses The apparatus of claim 5 wherein

ICHIKAWA does not disclose but RATTI discloses the video segment includes the location and time of the traffic incident (Figs. 5, 9 times and locations [col. 3 lines 40-50] [col.11 lines 10-18] [col. 11 lines 35-40] - segment of video [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]) (The motivation that applied in Claim 1 applies equally to Claim 6)

As per Claim 7 ICHIKAWA discloses The apparatus of claim 6 wherein 

ICHIKAWA does not disclose but RATTI discloses the segment is provided to the analyzer engine to improve AI performance (Figs. 5, 9-10, 15, 17 [Abstract] cloud storage processing center contains AI network and/or human reviewer team member – several seconds archived segment of video [col. 3 lines 42-44; lines 49-56, lines 60-65] [col. 5 lines 3-15]) (The motivation that applied in Claim 1 applies equally to Claim 7).

As per Claim 8 ICHIKAWA discloses The apparatus of claim 7 wherein 
ICHIKAWA does not disclose but RATTI discloses the traffic incident comprises one or more of speeding (Figs. 1-3, 15-17 over speeding [col. 9 lines 8-25]), unsafe lane change (Figs. 1-3, 15-17 unsafe lane departure  [col. 9 lines 8-25]), drunk driving (one of), following too closely (one of), failure to stop (one of), car pool lane violation (one of), illegal U-Turn (one of), driving on shoulder(one of), and red light violation (Figs. 1-3, 15-17 red light jumping  [col. 9 lines 8-25]) (The motivation that applied in Claim 1 applies equally to Claim 8).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 are allowed.  The following is an examiner’s statement of reasons for allowance: 

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 8 wherein the analyzer engine assigns a point for each of a plurality of metrics required to identify the traffic incident and only reporting the traffic incident when there are sufficient points in the segment to identify the traffic incident”. These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus of claim 9 wherein a driver of the first vehicle can initiate the reporting of the traffic incident by tapping on the display”. These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


For Claim 9, the closest prior art of record ICHIKAWA (Pub. No: US 2013-0009789), alone or in a reasonable combination with additional prior art, does not teach the limitations of said claims.  ICHIKAWA discloses detecting and reporting traffic incidents with a first and second vehicle, recording video of images, detecting a second vehicle in the captured image, and capturing a segment of the video that includes the detected traffic incident as reporting to the driver.

With regards to Claim 10, the limitations are disclosed in ICHIKAWA (Pub. No: US 2013-0009789) and would be rejected but for depending upon allowable Claim 9.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481